            Case 7:20-mc-00119-CS Document 4 Filed 02/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

                                                            X
In Re DMCA Subpoena to Google LLC                            :
                                                             :
                                                                         7:20-mc-00119
                                                             : Case No. ____________________
                                                             :
                                                             : RULE 7.1 DISCLOSURE
                                                             : STATEMENT
                                                             :
                                                             :
                                                            X

                     PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Plaintiff Watch Tower Bible and Tract Society of Pennsylvania, a private non-governmental

party, certifies that:

        Watch Tower Bible and Tract Society of Pennsylvania has no parent corporation, and

there is no publicly held corporation that owns 10% or more shares of its stock. Further, it has

no subsidiaries or affiliates that have issued shares to the public.

        In Patterson, New York, this 27th day of February 2020.



                                               Respectfully submitted,

                                               /s/ Paul D. Polidoro
                                               Paul D. Polidoro
                                               Associate General Counsel
                                               SDNY Bar No. PP2509
                                               WATCH TOWER BIBLE AND TRACT
                                               SOCIETY OF PENNSYLVANIA
                                               Legal Department
                                               200 Watchtower Drive
                                               Patterson, NY 12563-9204
                                               Telephone: 845-306-0711
                                               Facsimile: 845-306-0709
                                               Email: inboxLGLipg@jw.org
                                               Attorney for Plaintiff


                                                   1
          Case 7:20-mc-00119-CS Document 4 Filed 02/27/20 Page 2 of 2



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


       I hereby certify that on February 27, 2020, I electronically filed the foregoing Plaintiff’s Rule

7.1 Disclosure Statement with the Clerk of the Court using the CM/ECF system.


       Patterson, New York, February 27, 2020.

                                             /s/ Paul D. Polidoro
                                             Paul D. Polidoro
                                             Associate General Counsel
                                             SDNY Bar No. PP2509
                                             WATCH TOWER BIBLE AND TRACT
                                             SOCIETY OF PENNSYLVANIA
                                             Legal Department
                                             200 Watchtower Drive
                                             Patterson, NY 12563-9204
                                             Telephone: 845-306-0711
                                             Facsimile: 845-306-0709
                                             Email: inboxLGLipg@jw.org

                                             Attorney for Plaintiff Watch Tower Bible and Tract
                                             Society of Pennsylvania




                                                 2
